IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00397-CV

ONE 1998 FORD F-150, VIN 1FTZF1769WNA87236
AND I-PHONE 4,
                                        Appellants
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 83629


                         MEMORANDUM OPINION


       Amber Leanne Turner and Richard McIntyre attempt to appeal from an adverse

forfeiture judgment regarding a pickup and an iPhone. The Clerk of this Court, by

letter dated January 25, 2013, notified Turner and McIntyre that 1) they had not paid for

the preparation of the clerk’s record; 2) they had not paid the original filing fee for the

appeal; 3) the November 8, 2012 notice of appeal did not contain a proper proof of
service; and 4) the November 8, 2012 notice of appeal, in the name of both Turner and

McIntyre, appeared to be signed in print only by Turner.

         In the same letter, the Clerk warned Turner and McIntyre that unless, within 14

days, a joint amended notice of appeal, signed by each as the appellant, was presented

to the Court with proper proof of service, the November 8, 2012 notice of appeal would

be stricken. The Clerk also warned Turner and McIntyre that the appeal would be

dismissed unless, within 14 days, 1) the original filing fee was paid, or an affidavit of

indigence was filed, and 2) the clerk’s fee for the preparation of the clerk’s record was

paid or arrangements made for the payment of the fee, or an affidavit of indigence was

filed. The Clerk further warned Turner and McIntyre that the failure to do any of the

requested requirements would result in the dismissal of the appeal without further

notice for failure to comply with the letter order of January 25, 2013 or a notice from the

Clerk.

         More than 14 days have passed and neither Turner nor McIntyre have completed

any of the requested requirements.

         The November 8, 2012 notice of appeal is stricken. This appeal is dismissed.

TEX. R. APP. P. 42.3(b), (c).

         Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.


One 1998 Ford F-150 v. State                                                          Page 2
APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 28, 2013
[CV06]




One 1998 Ford F-150 v. State                                                           Page 3